Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 4/28/2020 has been accepted and entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in China on Dec. 1, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020, 10/13/2020 and 2/12/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 108133456 A).
As to Claim 9, Zhang teaches An image processing method, comprising:
photographing a high-definition training image and a low-definition training image for a same scenario (Zhang discloses a low-resolution at p. 9 & 14

    PNG
    media_image1.png
    483
    1275
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    1369
    media_image2.png
    Greyscale
. Here, the low-resolution image is down-sampling from a high-resolution image, thus, they both are photographing for a same scenario); 
extracting an area of interest in the high-definition training image according to a preset rule (Zhang discloses “feature points extracted in high resolution image sample set searching facial feature component” at p. 7);
assigning a first weight to the area of interest and a second weight to a second area in the high-definition training image to generate a mask image comprising a same size as the high-definition training image (Zhang discloses a mask image for face feature area at p. 9 and mask bit 1 for face feature and zero for non-face-feature at p. 14. It is well-known that the mask image can be any size. In this case, mask image has same size as high-resolution by assigning 1 or zero bit on each pixel data; 

    PNG
    media_image3.png
    654
    1254
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    307
    841
    media_image4.png
    Greyscale
); and
training a super-resolution convolutional neural network model using the high-definition training image, the low-definition training image, and the mask image to generate a target super-resolution convolutional neural network model (Zhang, p. 9 & 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zhang with a well-known feature of a mask image with same size of the masked image by barely assigning value one or zero on each pixel position to obtain a mask image.

As to Claim 10, the modified Zhang teaches The image processing method of claim 9, where the area of interest in the high-definition training image comprises:
extracting high-frequency information in the high-definition training image using a high-frequency extraction algorithm, an area in which the high-frequency information is located as the area of interest (Zhang discloses “high resolution and low resolution image block according to the probability frame modelling, extracts high frequency details from the standard image, in order to cut out from the input image each query block, recovering the most similar image blocks from standard sample set” at p. 5. Here, the segmented content refers to “the area of interest”);
extracting face information in the high-definition training image a face detection algorithm, and setting the face information as the area of interest; or extract different objects as different areas of interest using an image segmentation algorithm (Zhang discloses ““The invention claims a face machine learning-based super-resolution reconstruction method” in Abstract; “high resolution and low resolution image block according to the probability frame modelling, extracts high frequency details from the standard image, in order to cut out from the input image each query block, recovering the most similar image blocks from standard sample set” at p. 5. It is obvious that the face information is the high frequency details from the high-definition training image in this disclosure.)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kaneda et al. (JP 2019096146A).
As to Claim 15, the modified Zhang teaches The image processing method of claim 9. The combination of Kaneda further teaches registering the high-definition training image and the low-definition training image using an image registration algorithm to establish a one-to-one correspondence between the high-definition training image and the low-definition training image (Kaneda discloses “Specifically, the high-resolution dictionary learning data generation unit 170 generates, from the registration image, a pair image in which the high-resolution image and the low-resolution image are in one-to-one correspondence” at p. 8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zhang with the teaching of Kaneda so as to map each pixel of a low-resolution image to the corresponding pixels of a high-resolution image via any image registration algorithm for further image processing in deep learning.


Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 108133456 A) in view of Endo (US 2014/0232907).
As to Claim 1, Zhang teaches An image processing method implemented by a terminal comprising: 
training a super-resolution convolutional neural network model using a high-definition training image, a low-definition training image, and a mask image to obtain a first target super-resolution convolutional neural network model (Zhang discloses at p. 9 &14
    PNG
    media_image1.png
    483
    1275
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    611
    839
    media_image5.png
    Greyscale
);
enabling a photographing function of the terminal (Zhang discloses a camera at p. 2); 
collecting a to-be-processed image (Zhang discloses “input end receives the input low resolution image” at p. 11);
processing the to-be-processed image using the first target super-resolution convolutional neural network model to obtain a processed image corresponding to the target zoom magnification (Zhang discloses “The invention claims a human face super-resolution reconstruction method based on machine learning, the learning) method based on deep-learning (deep convolutional neural network intelligent algorithm, constructing a standard high resolution gradient image library” at p. 13); and 
displaying the processed image (Zhang discloses “an output terminal for the high resolution image output according to the input low-resolution image obtained by calculation” at p. 11).
The combination of Endo further teaches following limitations:
enabling a zoom function of the terminal; receiving a selection input of a user; determining a target zoom magnification based on the selection input (Endo discloses a digital camera in Fig 1; model selection and zoom button in [0042]; see also zooming of the image of the subject by pressing the zoom button in [0052].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zhang with the teaching of Endo so as to teach a general zooming operation of a digital camera.

Claim 19 recites similar limitations as claim 1 but in a terminal form. Therefore, the same rationale used for claim 1 is applied.

Allowable Subject Matter
Claims 2-8, 11-14 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612